DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/22 has been entered.
 
Receipt is acknowledged of Amendments and Remarks filed on 07/27/22. Claims 1, 9, 13, 15 and 19 have been amended while no new claims have been added and no claims have been canceled. Accordingly, claims 1-20 remain pending and under examination on the merits.   

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed method comprising measuring a patient pain level, determining a number of inhalation period and administering via an active mesh nebulizer at regular interval, a dose of an analgesic compound comprising ethanol, is not fairly taught or suggested by the prior art. The references teach the elements/limitations of the claims, such as assessing a patient’s pain level, treating pain by ethanol (used as an analgesic compound), administration of ethanol to a patient via inhalation (i.e. a nebulizer) and the advantages of using an active mesh nebulizer. However, there is no evidence that one of ordinary skill in the art would have been motivated to combine the said teachings in the art to arrive at the claimed method with a reasonable expectation of success. 
References such as Buddy T and the newly cited reference, Gameiro et al (Effects of ethanol on deep pain evoked by formalin injected in TMJ of rat), attached, teach that ethanol is known for treating pain. However, they do not teach inhalation of ethanol or the steps in measuring the pain level and determining the amount of ethanol needed to treat pain. 
Claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616